Memorandum by the Court. Order and judgment striking defendant’s affirmative defense and granting plaintiff partial summary judgment, affirmed, with $50 costs and disbursements to respondent. Recovery was properly allowed for work already finished prior to the cancellation of the contract. Subdivision (b) of section 2601 of the Public Authorities Law which provides for cancellation of a contract and, disqualification for a period of five years in the submission of bids or entry into contracts with a public authority, specifically delineates the penalty or forfeiture required to be imposed for refusal to testify before a *520Grand Jury with respect to transactions had with any public body. It is clear that no .element of public policy, as so delineated, calls for a denial of recovery for work done. This is particularly so, in view of the legislative mandate contained in the statute which specifically provides “ but any monies owing by the public authority for goods delivered or work done prior to the cancellation or termination shall he paid.” (Italics supplied.) Wholly aside from the fact that the suspicion of bid rigging, with respect to the contract, was purely speculative and not supported by even a vestige of positive evidence, this ease is not analogous to McConnell v. Commonwealth Pictures Corp. (7 N Y 2d 465) relied upon by defendant. Herein, neither the services rendered nor the manner, of their rendition had anything to do with the illegality asserted to possibly exist; and the alleged illegality is but incidental to and not integrated with the obligation sued upon. Unlike the McConnell ease, where suit was based upon the contract found to have been illegally performed, here the suit is upon quantum meruit. In this case, the work-was concededly done, and certified and approved by appropriate authorities. This certification of the amount due was made after the cancellation of the contract and with reference to the work done, for which payment was required to be made under the statute.